DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed March 17, 2022 has been entered. Claims 1-20 remain pending in the application.

Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities:
Claims 3, 10, and 17 recite the limitation “determining, by the processor, that the modifications to the demo asset are allowed under the usage conditions; and creating, by the processor, a new watermark to be embedded into the demo asset that replaces a previous watermark embedded into the demo asset, wherein a watermark creation history is stored in a database”, which has been rolled up to the amended independent claims 1, 8, and 15, but the applicant has failed to remove the limitations from the dependent claims 3, 10, and 17.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spagna et al. (US 20060089912 A1; hereinafter Spagna) in view of Adams et al. (US 7802306; hereinafter Adams), and in further view of Huang et al. (US 20170017779 A1; hereinafter) and Erickson (US 6807534 B1; already of record in IDS; hereinafter Erickson).
With respect to claims 1, 8, and 15:
	Spagna teaches a method for controlling usage of shared demo assets used within an [enterprise], the method comprising: (See at least Adams: Abstract)
embedding, by a processor of a computing system, a digital watermark into a demo asset created by a first entity of the enterprise, the digital watermark including usage conditions defined by the first entity that govern multiple types of modifications that can be made to the demo asset by a second entity of the [enterprise]; (By disclosing, digital watermarking also provides the means to identify the origin of authorized or unauthorized copies of Content. An initial watermark in the Content is embedded by the content proprietor to identify the content proprietor, specify copyright information, define geographic distribution areas, and add other pertinent information. In addition, the content's Usage Conditions may be embedded in the watermark. In addition, the Work Flow Manager 154 enables multi-user access as well as allowing scheduling of Content 113 and status checking from remote locations within the Intranet or extranet of the Content Provider(s) 101 (enterprise), and also allows for collaborative processing where multiple individuals can be working on multiple pieces of Content 113 in parallel. See at least Spagna: paragraph(s) [0156]-[0158], [0176] & [0527])
tracking, by the processor, modifications to the demo asset by the second entity by utilizing the digital watermark embedded into the demo asset; and (As stated above, and by further disclosing, a Work Flow Manager Tool 154 schedules Content 113 to be processed and tracks the Content 113 as it flows through the various steps of Content 113 preparation and packaging to maintain high quality assurance. In addition, a Watermarking Tool is used to hide data in the Content 113 that identifies the content owner, the processing date, and other relevant data. See at least Spagna: paragraph(s) [0166], [0156]-[0158], [0176], [0229]-[0231], [0272], [0276] & [0321])
controlling, by the processor, the modifications to the demo asset by the second entity based on a compliance with the usage conditions defined by the first entity, wherein the controlling includes: (By disclosing, a SC is a cryptographic carrier of information or content that uses encryption, digital signatures, and digital certificates to provide protection against unauthorized interception or modification of electronic information and content. In addition, the Clearinghouse(s) will not clear bogus requests from unknown or unauthorized parties or requests that do not comply with the content's usage conditions as set by the content proprietors. See at least Spagna: paragraph(s) [0156])
determining, by the processor, that a modification to a content of the demo asset by the second entity is allowed under the usage conditions, and (By disclosing, the electronic store (second entity) is required to extract certain metadata used for promotional materials such as graphics and artist information (look and feel of a user interface). In addition, a second watermark is embedded in the Content at the End-User Device(s). Therefore, a modification to a content of the demo asset is taught. See at least Spagna: paragraph(s) [0012], [0158], [0176], [0321], [0156] & [0276])
creating, by the processor, a new watermark to be embedded into the demo asset that replaces a previous watermark embedded into the demo asset, the new watermark documenting that the second entity owns the modification so that [ownership] of the modification by the second entity is tracked in addition to [ownership] of the demo asset by the first entity as the demo asset is shared within the [enterprise], ... (By disclosing, An initial watermark in the Content is embedded by the content proprietor to identify the content proprietor, specify copyright information, define geographic distribution areas, and add other pertinent information, and a second watermark is embedded in the Content at the End-User Device(s) to identify the content purchaser (or licensee) and End-User Device(s), specify the purchase or license conditions and date, and add any other pertinent information. In addition, the applying the second watermark to the encrypted digital content overwrites (replacing) the first watermark. See at least Spagna: paragraph(s) [0158]; cl. 29)
	However, Spagna does not teach explicitly ...shared demo assets, ...enterprise, ...ownership, and ...wherein a watermark creation history is stored in a database.
	Adams, directed to multiple watermarks for digital rights management (DRM) and content tracking and thus in the same field of endeavor, teaches 
...for controlling usage of shared demo assets. (By disclosing, if the user 22 does not have a digital certificate for the digital asset, then access to the copy of the digital asset 24 may be prohibited or the copy of the digital asset 24 may enter a demo or preview mode of operation. See at least Adams: 7/19-44; 6/12-41)
creating, by the processor, a new watermark to be embedded into the demo asset that replaces a previous watermark embedded into the demo asset, the new watermark documenting that the second entity owns the modification so that ownership of the modification by the second entity is tracked in addition to ownership of the demo asset by the first entity as the demo asset is shared within the [enterprise], wherein a watermark creation history is stored in a database. (By disclosing, the receiver watermark information is added for traceability purposes, and may replace the user specific watermark in the copy of the digital asset 24. In addition, the information identifying the user 22 and/or the user device 14 in association with the unique watermark (a watermark creation history) may be stored in a local or remote database by the registration function. See at least Adams: 8/5-18; 5/30-49)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the updating usage conditions in lieu of download digital rights management protected content teachings of Spagna to incorporate the multiple watermarks for digital rights management (DRM) and content tracking teachings of Adams for the benefit of controlling access to the copy of the digital asset based on a comparison of the watermarks in the copy of the digital asset and the watermark information in the digital certificate. (See at least Adams: 1/35-48)
However, Spagna and Adams do not teach explicitly ...enterprise.
Huang, directed to event-driven generation of watermarked previews of an object in a collaboration environment and thus in the same field of endeavor, teaches 
so that ownership of the modification by the second entity is tracked in addition to ownership of the demo asset by the first entity as the demo asset is shared within the enterprise. (By disclosing, a web application 224 involves editing of a shared document, and the system further comprises a document editing and storage repository 206, which can include networked storage 209 access (e.g., an enterprise file server). In addition, the document can be used to generate an icon and/or a thumbnail and/or a preview copy of the downloaded document. The specific form and/or look-and-feel and/or accesses can be varied based on the access role of a requesting collaborator and/or the intended purpose as indicated by the requesting collaborator. Therefore, the collaborator group may be interpreted an enterprise editing a shared document (demo asset), while the web application can support live watermarking of a shared document. See at least Huang: paragraph(s) [0046]-[0047], [0072] & [0117]; Figs. 2A1 & 6B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Spagna and Adams to incorporate the event-driven generation of watermarked previews of an object in a collaboration environment teachings of Huang for the benefit of dynamic watermarking within a cloud-based collaboration environment. (See at least Huang: Abstract)
However, Spagna, Adams, and Huang do not teach explicitly ...ownership.
Erickson, directed to system and method for managing copyrighted electronic media and thus in the same field of endeavor, teaches 
...so that ownership of the modification by the second entity is tracked in addition to ownership of the demo asset by the first entity. (By disclosing, the licensing of the media is provided to creators of derivative works, i.e., those who modify an original work of authorship and who obtain authorization to do so through an augmentation in the permissions data set, and a sourceworks extension module records the original and derivative authorship of the media. In addition, the Source Works Manager, which allows authorship and ownership information to be textually entered into the Registration Server's database when the derivative work is registered. See at least Erickson: 3/16 ~ 4/12; 23/17-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Spagna, Adams, and Huang to incorporate the system and method for managing copyrighted electronic media teachings of Erickson for the benefit of tracing of copyright clearances for both the initial users and derivative developers of electronic media. (See at least Erickson: 4/32-36)
With respect to claims 2, 9, and 16:
	Spagna, Adams, Huang, and Erickson teach the method of claim 1, the computing system of claim 8, and the computer program product of claim 15, as stated above.
Spagna further teaches wherein the controlling includes: 
detecting, by the processor, the modifications to the demo asset by the second entity, as a function of the tracking; (By disclosing, a SC is cryptographic carrier of information that uses cryptographic encryption, digital signatures and digital certificates to provide protection against unauthorized interception and modification of the electronic information or Content 113. See at least Spagna: paragraph(s) [0276] & [0156])
determining, by the processor, that the modifications to the demo asset are a violation of the usage conditions and not allowed; and (By disclosing, the Clearinghouse(s) will not clear bogus requests from unknown or unauthorized parties or requests that do not comply with the content's usage conditions as set by the content proprietors. See at least Spagna: paragraph(s) [0156] & [0276])
disabling, by the processor, the demo asset in response to the determining that the violation occurred so that the second entity cannot continue using the demo asset. (By disclosing, if the SC is tampered with during its transmission, the software in the Clearinghouse(s) determines that the Content in a SC is corrupted or falsified and repudiate the transaction. See at least Spagna: paragraph(s) [0156], [0173] & [0276])
With respect to claims 3, 10, and 17:
Spagna, Adams, Huang, and Erickson teach the method of claim 1, the computing system of claim 8, and the computer program product of claim 15, as stated above.
Spagna further teaches wherein the controlling includes: 
detecting, by the processor, the modifications to the demo asset by the second entity as a function of the tracking; (As stated above with respect to claim 2, see at least Spagna: paragraph(s) [0156] & [0276])
determining, by the processor, that the modifications to the demo asset are allowed under the usage conditions; and... (As stated above with respect to claim 2, see at least Spagna: paragraph(s) [0156] & [0276])
Adams, in the same field of endeavor, further teaches
...creating, by the processor, a new watermark to be embedded into the demo asset that replaces a previous watermark embedded into the demo asset, wherein a watermark creation history is stored in a database. (By disclosing, the user specific watermark in the copy of the digital asset 24 may be replaced by the receiver watermark. In addition, the registration function 18 then stores the information identifying the user 22 and/or the user device 14 in association with the unique watermark in a local or remote database associated with the central system 12. See at least Adams: 8/5-18; 5/30-49)
With respect to claims 4 and 11:
Spagna, Adams, Huang, and Erickson teach the method of claim 1 and the computing system of claim 8, as stated above.
Adams, in the same field of endeavor, further teaches wherein the controlling includes: 
notifying, by the processor, the first entity that the second entity has modified the demo asset. (By disclosing, a notification message and a receiver watermark are provided to the user device 14 (first entity) (step 504). The notification message indicates that the second user does not have a digital certificate for the digital asset. The receiver watermark may include information identifying the second user, information identifying the second user device 28 (second entity), or a combination thereof. See at least Adams: 8/31-52)
With respect to claims 5, 12, and 18:
Spagna, Adams, Huang, and Erickson teach the method of claim 1, the computing system of claim 8, and the computer program product of claim 15, as stated above.
Spagna further teaches wherein the usage conditions embedded into the digital watermark are: (i) input by the first entity using a user interface, or (ii) automatically input by a learning algorithm that learns preferences of the first entity over time. (By disclosing, the content Usage Conditions as defined by the Content Provider(s) 101. See at least Spagna: paragraph(s) [0173])
With respect to claims 6, 13, and 19:
Spagna, Adams, Huang, and Erickson teach the method of claim 1, the computing system of claim 8, and the computer program product of claim 15, as stated above.
Spagna further teaches wherein the usage conditions include: a period of usage, an authorized user requirement, and editing capabilities. (See at least Spagna: paragraph(s) [0664]-[0670])
With respect to claims 7, 14, and 20:
Spagna, Adams, Huang, and Erickson teach the method of claim 1, the computing system of claim 8, and the computer program product of claim 15, as stated above.
Adams, in the same field of endeavor, further teaches wherein the demo asset is a configuration of hardware and software for at least one of: a front end interface, including a dashboard, a webpage, and an application front end, and a backend application to handle business logic or acquire services, further wherein the demo asset is configured to access a database. (By disclosing, the digital asset may be a software application such as, for example, Microsoft Windows, one of the suite of Microsoft Office applications, Norton Internet Security, or the like. See at least Adams: 6/42-53; 3/27-52; 8/19-9/21)

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive.
In response to applicant' s argument that Spagna (and Adams) deals with the traditional owner/end user relationship, where the end user is not an owner of a modification and the digital asset being shared within an enterprise, it is noted that Erickson, in the same field of endeavor, teaches that the creators of derivative works are allowed with authorship or ownership (See at least Erickson: 3/16 ~ 4/12; 23/17-27), and Huang, in the same field of endeavor, teaches that the collaborator group or enterprise can edit or modify a shared document, controlling look-and-feel of operations of the document (See at least Huang: [0046]-[0047] & [0117]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pidduck et al. (US 20170344540 A1) teaches system and method for a networked document management system with reduced storage and processing requirements and improved document recovery, including collaboration software.
Gurijala et al. (US 10236006 B1) teaches digital watermarks adapted to compensate for time scaling, pitch shifting and mixing, including collaborative music creation environments, and ownership and rights of music.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        


                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685